TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2016



                                       NO. 03-14-00716-CV


                                     Janos Farkas, Appellant

                                                  v.

            Wells Fargo Bank, N.A.; and Brice, Vander Linden & Wernick, P.C.,
                          n/k/a Buckley Madole, P.C., Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, FIELD, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 13, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.